 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 124 Observer & Eccentric Newspapers, Inc. and Anne Grabda.  Case 7ŒCAŒ44695 September 11, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH On September 3, 2002, Administrative Law Judge Ar-thur J. Amchan issued the attached decision.  The Re-spondent and the General Counsel each filed exceptions, supporting briefs, and answering briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs,1 affirms the judge™s rulings, findings,2 and conclusions, except as discussed below, and adopts his recommended Order. For the reasons stated by the judge, we affirm his con-clusion that the Respondent did not violate Section 8(a)(3) and (1) of the Act when it laid off employee Anne Grabda in December 2001.  For the reasons stated below, we adopt the judge™s finding that the Respondent vio-lated Section 8(a)(1) of the Act by the interrogation of employee Donna Gregway.  However, we find it unnec-essary to pass on the legality of Anne Grabda™s interview because the finding of an additional violation would be cumulative and would not affect the remedy.                                                                                                                      1 The General Counsel filed a motion to strike both the affidavit of Lisa Gorno, attached as Exh. 2 to the Respondent™s brief in support of its exceptions, and references to the affidavit in the Respondent™s brief.  The Respondent filed a motion in opposition to the motion to strike.  We agree with the General Counsel that Gorno™s affidavit was not introduced as evidence at the hearing and cannot be introduced into the record at this point.  See Sec. 102.45(b) of the Board™s Rules and Regu-lations.  Accordingly, we grant the General Counsel™s motion to strike Gorno™s affidavit and references thereto from the Respondent™s brief.  S. Freedman Electric, Inc., 256 NLRB 432 fn. 2 (1981). 2 The Respondent has excepted to some of the judge's credibility findings.  The Board's established policy is not to overrule an adminis-trative law judge's credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The General Counsel excepts to the judge™s failure to rule on a mo-tion to strike portions of the Respondent™s posthearing brief to the judge referring to Attorney Mark Heusel™s notes in support of the Re-spondent's argument that Donna Gregway was not a credible witness regarding what occurred during Heusel™s interview of her.  The judge found Gregway to be credible, and we affirm that credibility determina-tion.  Therefore, we find it unnecessary to pass on the General Coun-sel's exception.  Moreover, under Sec. 102.45(b) of the Board's Rules and Regulations, posthearing briefs to an administrative law judge are not part of the record before the Board, and therefore there is no need for us to strike the language at this juncture. In February 2000, Respondent laid off employees Jean Podrasky3 and Linda Egnatowski.  Podrasky and Egna-towski subsequently filed a civil lawsuit against the Re-spondent alleging both age discrimination and wrongful discharge based on their activity in an unsuccessful 1997 union campaign.  In the course of investigating the alle-gations in the lawsuit, and after Podrasky mentioned in her deposition that Grabda and Gregway had supported the Union during the 1997 organizing campaign, the Re-spondent attorney™s, Mark Heusel, decided to interview Grabda and Gregway.  In August 2001, the Respondent™s human resources manager, Lisa Gorno, called Gregway into her office and told her that Heusel wanted to talk to her about the lawsuits.  Gregway, expressing her reluc-tance, asked, ﬁD[o] I have to really do this?ﬂ  Gorno re-sponded, ﬁIt™s really no big deal.ﬂ  Heusel, along with Gorno, then interviewed Grabda and Gregway.  Each employee was interviewed separately and was asked about Podrasky and Egnatowski™s union activity prior to their layoff. Heusel asked Gregway why the employees were trying to start a union.  Gregway responded, because ﬁwe were unpaid [sic] and we were tired of the way we were treated.ﬂ  Heusel then asked whether employees were still talking about the union.  Gregway said, ﬁyes.ﬂ  In response, Gorno exclaimed, ﬁWhat!  We™re still talking about the union?ﬂ  Again, Gregway said, ﬁyes.ﬂ  At the conclusion of the interview, Gorno once again asked Gregway:  ﬁAre they still talking about the union.ﬂ  Gregway, for a third time, responded, ﬁyes.ﬂ The judge found that, although the interview of Greg-way pertained to a private civil lawsuit, the Respondent was obligated to comply with the interview standards set forth in Johnnie™s Poultry4 because the lawsuit pertained to protected activities of the potential employee wit-nesses who were interviewed.  The judge also found that neither Heusel nor Gorno made it clear to Gregway that participation in the interview was voluntary and that no retaliation would occur if she declined to be interviewed or gave responses unfavorable to the Respondent.  The judge therefore concluded that the Respondent, through Heusel and Gorno, violated Section 8(a)(1) by unlaw-fully interrogating Gregway.  The Respondent excepts to this finding, arguing, inter alia, that Johnnie™s Poultry does not apply to this situa-tion, but even if it does, the Respondent complied with the requirements of that decision.  The Respondent also argues that Gregway™s interview was not unlawful when considered under the totality of the circumstances.  3 We have corrected the judge™s misspelling of Podrasky™s name. 4 146 NLRB 770, 775 (1964), enf. denied on other grounds 344 F.2d 617 (8th Cir. 1965). 340 NLRB No. 18  OBSERVER & ECCENTRIC NEWSPAPERS 125We find that the Respondent unlawfully interrogated 
Gregway under the totality-of-the-circumstances test set 
out in 
Rossmore House
.5  Consequently, we find it un-
necessary to pass on whether the safeguards set out in 
Johnnie™s Poultry
 are also applicable here.  See 
EPI 
Construction
, 336 NLRB 234, 241 (2001). 
The expressed purpose of the meeting with Gregway 
was to obtain information about past activities relevant to 
the lawsuit brought by Podrasky and Egnatowski.  How-
ever, Heusel and Gorno went
 beyond the expressed pur-
pose and raised the issue of employees™ current union 
activity.
6  In addition, they repeatedly questioned Greg-
way about this matter.  Indeed, they asked her not once, 

but three times, whether employees were still talking 
about the Union, and they 
specifically questioned her 
about why employees were trying to start a union.  Con-
trary to our dissenting collea
gue™s claim, the evidence 
plainly shows that the Respondent questioned Gregway 
about union activity several times
 and, therefore, that our 
characterization of the questi
oning as ﬁrepeatedﬂ is en-tirely appropriate.  As our dissenting colleague himself 

concedes, Heusel and Gorno had no legitimate reason for 
this line of questioning, as it was irrelevant to the Re-
spondent™s investigation of the claims made in the civil 

lawsuit. 
Further, it is well settled that an employer violates Sec-
tion 8(a)(1) of the Act by interrogating an employee 

about other unnamed employees™ union activity or sen-
timents.
7  Contrary to our dissenting colleague™s claim, 
the fact that Heusel and Gorno did not question Gregway 
about her own union sympathies, or those of another spe-
cific employee, does not minimize the coercive nature of 
the interview.  
Rossmore
 House
, supra, suggests that 
                                                          
                                                           
5 269 NLRB 1176 (1984), affd. sub nom.  
Hotel Employees Local 11 
v. NLRB
, 760 F.2d 1006 (9th Cir. 1985).  It is appropriate to consider 
various factors in a 
Rossmore House
 analysis.  See 
Westwood Health 
Care Center, 330 NLRB 935, 939Œ940 (2000). 
6 See Custom Window Extrusions, Inc
., 314 NLRB 850, 858Œ859 
(1994) (finding unlawful interrogation 
based in part on fact that super-
visor, not employee, raised issue of union activity); 
Heartland of Lans-
ing Nursing Home, 307 NLRB 152, 154Œ156 (1992) (finding unlawful 
interrogation where ﬁsubject of renewed union activity . . . was raised 
by [supervisor]ﬂ).  Contrary to our 
dissenting colleague™s description of 
these cases, the particular interrogations to which we referŠthe inter-
rogation of employee Penman in 
Custom Window
 and the interrogation 
of employee Messenger in 
Heartland of LansingŠare quite similar to 
the interrogation of Gregway.  Al
though the Board found additional 
violations in these cases, the releva
nt interrogations were clearly found 
to be separate violations, and not 
dependent on any of the other find-
ings of violations, including, in 
Custom Window
, a threat of plant shut-
down in the same conversation.  See 314 NLRB 850, 858, where this is 

made clear. 
7 See, e.g., La Gloria Oil & Gas Co
., 337 NLRB 1120, 1123 (2002), 
enfd. mem. (Table No. 02-60705) (5th Cir. 2003); 
Sumo Airlines
, 317 
NLRB 383, 383 (1995); 
Cumberland Farms, Inc
., 307 NLRB 1479, 
1479 (1992), enfd. 984 F.2d 556 (1st Cir. 1993). 
some factors, which may be considered in analyzing al-
legedly unlawful interrogations
 are, inter alia, the nature 
of the information, sought, the identity of the questioner, 
and the place and method of the interrogation.  269 
NLRB at 1178 fn. 20.  Here, two high-level Respondent 
officials initiated repeated questioning of a reluctant, 
nonopen union supporter about her fellow employees™ 

union activity.  The interroga
tion took place in the Re-
spondent™s conference room, and the information sought 
about current employee union activity was concededly 
irrelevant to the Respondent™s civil lawsuit investigation.  
We find that the Respondent™s interrogation of Gregway 
had a reasonable tendency to interfere with, restrain, and 
coerce her in the exercise of
 her protected rights under 
Section 7 of the Act, and thus this interrogation violated 
Section 8(a)(1) of the Act.
8ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Observer and Eccentric 
Newspapers, Inc., Detroit, Michigan, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order. 
 MEMBER SCHAUMBER, dissenting in part. 
I respectfully dissent.  I would find that the few short 
questions asked Donna Gregway by Attorney Mark Heu-
sel and Human Resources Manager Lisa Gorno do not 
violate Section 8(a)(1) under the 
Rossmore House
 total-
ity-of-the-circumstances test.
1I do not agree with the majo
rity™s characterization of 
what occurred here.  Greg
way was not ﬁrepeatedly ques-
tionedﬂ about current union activity.  On the contrary, in 

the context of a lawful pretrial interview she was matter-
of-factly asked whether the employees were still talking 
 8 Our dissenting colleague™s reliance on 
Graham Architectural 
Products Corp. v. NLRB
, 697 F.2d 534 (3d Cir. 1983), and 
Rossmore House, supra, in reaching a different result, is misplaced.  In 
Graham, low-level supervisors or manageme
nt officials casually questioned 
open union supporters in open areas of the plant.  In those circum-
stances, the court held that to find su
ch conversations unlawful ﬁignores 
the realities of the workplace.ﬂ  697 F.
2d at 541.  In contrast, here, 
Gregway was a reluctant witness, su
mmoned to a private conference 
room for questioning by two high-level company representatives. 
Likewise, in 
Rossmore House
, the employee who was questioned 
was an open and active union supporter who had declared his union 

support in a mailgram to the employ
er.  It was that mailgram that 
prompted the employer to ask him questions about his union activity.  
Gregway was not an open union supporte
r.  Rather, as noted above, the 
Respondent learned of her union activity only through deposing Po-
drasky. 
1 I join my colleagues in affirm
ing the judge™s dismissal of the 
8(a)(3) and (1) allegations invol
ving the layoff of employee Anne 
Grabda.  Like my colleagues, I also find it unnecessary to pass on the 
legality of Grabda™s interview.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 126 about a union and why they wanted a union.  These ques-
tions were obviously prompted by the earlier information 
given Heusel and Gorno by employee Anne Grabda that 
employees were still talking about a union.  Grabda vol-
unteered the information, and it is evident from the re-
cord that Heusel and Gorno were quite surprised by it.  
While the questions asked Gregway might have been 

irrelevant to the subject matter of the interview, under the 
circumstances I find them un
objectionable.  Heusel and 
Gorno did not inquire into Gregway™s union sympathies 
or sentiments.  She was not asked about her Section 7 
activities nor were the Section 7 activities of others dis-
paraged.  Similarly, the record does not support the ma-
jority™s description of Gregway as ﬁreluctant.ﬂ  Indeed, in 
describing these few brief questions, Gregway mini-
mized their significance to her. 
To conclude that under the circumstances the questions 
asked Gregway constitute coercive interrogation in viola-

tion of Section 8(a)(1) of the Act calls to mind the Third 
Circuit™s cautioning remark in 
Graham Architectural 
Products Corp. v. NLRB
, 697 F.2d 534, 541 (3d Cir. 
1983), cited with approval in 
Rossmore House
, 269 
NLRB 1176, 1177 (1984): 
 If Section 8(a)(1) of the Act deprived employers of any 

right to ask noncoercive questions of their employees 
during [a union] campaign, the Act would directly col-
lide with the Constitution.  What the Act proscribes is 
only those instances of true ‚interrogation™ which tend 
to interfere with the employees™ right to organize. 
Facts The Respondent™s officials 
informed Gregway that the 
purpose of the interview was to discover information 
relevant to the civil lawsuit brought by two former em-
ployees, Podrasky and Egnatowski.  Concededly, the 
focus of the interview was on these former employees 
and their union activities in 1997, 3 years earlier, which 
they had alleged led to their wrongful discharge.  Greg-

way™s interview lasted 1/2 to 3/4 of an hour.  All of the 
questions objected to in Gregway™s interview, and the 
answers to them, could not have taken more than a min-
ute's time to ask and answer. 
In the interview of Gregway, although the transcript is 
a bit unclear, Heusel and Gorno asked three questions, 
one twice, regarding this current union activity.  Greg-
way testified, ﬁHe [Heusel] was just asking if we were 
still talking about it [the Union] as of that date, August 

10th, and I said, ‚Yes.  People are still talking about it.™ﬂ  
To which Gorno commented, ﬁWhat!  We™re still talking 
about the Union?ﬂ
2  The second question Heusel asked 
was why the employees were trying to start a union.  

Gregway responded candidly, ﬁWe were underpaid and 
we were tired of the way we were treated.ﬂ  Finally, 
when Gregway got up to leave the room, Gorno asked 
her the same question she was asked earlier by Heusel, 
whether employees were still talking about the Union. 
Analysis 
I do not believe these few incidental questions, unac-
companied by any suggestion of hostility, can be viewed 
as a ﬁtrue interrogation,ﬂ
3 coercive of Gregway™s Section 
7 activities.  As mentioned above, Gregway was not 
asked about 
her
 union activities or sympathies.  Gregway 
was asked whether employees were still talking about a 

union.  Gregway accurately minimized the significance 
of the question and her answer when describing them in 
her testimony, stating in a matter-of-fact manner that 
Heusel ﬁwas just asking if we were still talkingﬂ about 
the Union, and she said ﬁyesﬂ 
they were.  As to the sec-
ond question asked, why employees wanted a union, 

again Heusel was not inquiring into Gregway™s union 
sentiments, there is no evid
ence that the question was 
asked in a pejorative manner and, other than the fact that 

it, like the first question, was irrelevant to the purpose of 
the interview, it was entirely unobjectionable.  Indeed, 
Gregway™s candid response belies any suggestion that it 
tended to have a coercive effect on her Section 7 activi-
ties.  In sum, Gregway was asked one question as to why 
the employees wanted a union, which was factual and 
unobjectionable, and two, Heusel and Gorno raised the 

issue of whether Gregway 
knew that employees were 
still talking about a union. 
In 
Rossmore House, 
supra, the Board announced that it 
would no longer follow the line of cases culminating in 

PPG Industries, 251 NLRB 1146 (1984), that held that 
employer questions concerning an employee™s union 
sympathies, even when addressed to open and active 
union supporters in the absence of threats or promises, 
are inherently coercive.ﬂ  
269 NLRB at 1177.  Instead, 
the Board will look at 
whether under all of the circumstances the interrogation 

reasonably tends to restrain, coerce, or interfere with 
rights guaranteed by the Act.  Id.
4                                                          
 2 Unlike my colleagues, while Gregway responded to it, I do not 
consider Gorno™s comment a separate question but rather an observa-
tion and part and parcel of Heusel™s preceding inquiry. 
3 Graham Architectural Products Corp. v. NLRB
, supra at 541. 
4 Even if the stringent 
per se rule followed in PPG were still the law, 
the questions asked Gregway could not
 be found to be coercive.  Greg-
way was not asked about her union sy
mpathies or her reasons for sup-
porting a union.  Compare 
Paceco, 237 NLRB 399 (1978
), vacated in part and remanded in part 601 F.2d 180 (5th Cir. 1979), supp. dec. 247 
 OBSERVER & ECCENTRIC NEWSPAPERS 127 Since Heusel and Gorno did not inquire into Greg-
way™s union sympathies or sentiments, her Section 7 
activities, or the Section 7 activities of any particular 
employee when they asked her two general questions in a 
nonpejorative manner, I find the questions were unobjec-
tionable.  Consequently, I do not believe it is necessary 
to go any further.  However, considering 
Rossmore 
House,
 the Board™s finding there 
of no coercive interro-
gation fully supports a finding of no coercion here. 
In Rossmore House
 itself, the employee notified the 
employer™s manager by mailgram that he and another 

employee were forming a union organizing committee.  
Both the manager and employer™s owner subsequently 
asked the employee about this message.  According to 
the manager, he asked the employee if it was true and 
when being told that it was, he said, ﬁOkayﬂ and walked 
away.  The employee called after him, ﬁI am sorry; it is 
nothing personal.ﬂ  According to the employee, the man-
ager asked, ﬁWhat is this about a union.ﬂ  The employee 
replied, ﬁThat's right about the union.  We™re going to 
have a union because of the lack of benefits, lack of in-
surance, lack of job security, vacations without pay.ﬂ  

The manager then responded that both the owners and he 
would fight the union effo
rt, and the employee inter-
jected that ﬁit™s nothing personal.  We just want better 

conditions.ﬂ 
The next day, the owner approached the employee and 
stated, ﬁThe manager tells me you™re trying to get a un-

ion in here,ﬂ and he asked why.  The employee re-
sponded that it was ﬁbecause of the low pay, no benefits 
and lack of job security.ﬂ  The owner then asked if the 
union charged a fee to join.  The owner was told that it 
did and he responded that he would talk to the manager 
about it. 
The Board found under either version of the first con-
versation nothing was said then or in the subsequent 
conversation that involved coercive interrogation in vio-

lation of Section 8(a)(1) of th
e Act.  The majority™s con-
clusion here cannot be squared with the Board™s decision 
in 
Rossmore House
. Unlike Gregway, the employee in 
Rossmore House
 was asked about 
his
 Section 7 activities and he was asked 
about them multiple times.  Gregway on the other hand 

was asked whether employees were talking about the 
union and why employees wanted a union.  As with 
Gregway, the employee in 
Rossmore House
 was asked 
the questions in a matter-of-fact nonpejorative manner.  
                                                                                            
 NLRB 1405 (1980).  She was asked simply whether employees were 
still talking about the Union and 
why employees wanted a union.  
These harmless questions were incidental to a much longer interview 

on a different topic. 
The fact that Gregway™s two 
questions were asked inci-
dentally during a formal interview will not suffice to 
distinguish this case because the questions asked Greg-
way were substantively nonobjectionable. 
My colleagues cite two other cases, 
Custom Window
 Extrusions
, 314 NLRB 850, 858Œ859 (1994), and 
Heart-
land of Lansing Nursing Home
, 307 NLRB 152, 155Œ156 
(1992), where the Board found unlawful interrogations.  
These cases are factually distin
guishable.  Each involves 
probing employees about 
their
 union sympathies such as 
how they are going to vote, not general questions asked 
whether employees were still talking about a union and 
why employees wanted a union. 
In Custom Window Extrusions
, the employee was 
asked by a ﬁhigh-levelﬂ supervisor, the company™s vice 
president, to meet outside in
 private.  The employee was 
then asked a series of questions as to 
why the employee 
wanted the union
, how the union was doing and ﬁ
why 
[the employee] wanted the union in view of the pay cut 
that he would receive if the Union got in
.ﬂ  The conversa-
tion concluded with the vice president first asking the 
employee for a meeting with 
employees at the home of 
the company™s president to blunt union organizing activ-
ity.  Then the vice president said that management was 

afraid of what the majority shareholder ﬁmight doﬂ if he 
learned about the union activity.  When asked by the 
employee what ﬁmight doﬂ meant, the vice president said 
that the shareholder might
 ﬁshut the plant down.ﬂ 
In Heartland of Lansing Nursing Home
, a series of 
employees were asked questions about 
their union activi-
ties far more significant than the two neutral questions 
about employee union talk and why employees want a 
union at issue here.  For example, one employee was 
stopped in the hallway and asked if she had anything to 
do with the current union orga
nizing activity because her 
name was being heard ﬁall over the place.ﬂ  When the 
employee responded that she did not have anything to do 
with it, the director of nursing responded that she ﬁwas 
relievedﬂ to hear that.  Another employee was ap-
proached by the facility administrator in the dining room, 
handed antiunion literature and asked how she was going 

to vote in the election.  She was then told that she did not 
really need a union and that if the employee had any 
problems she should bring them to the administrator.  A 
third employee was asked by the regional manager how 
she was going to vote and during a conversation that 
lasted 10 minutes was told why she did not need a union 
and that any grievances she had should be brought to 
management.  All of the above occurred in the context of 
instructions from a labor consultant retained by man-
agement to the facility™s supervisors to ﬁgo out and talk 
to their employees, to report back who the union sup-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 128 porters were and to solicit from these employees their 
problems and complaints about their jobs.ﬂ  307 NLRB 
at 154. 
It was under these circumstances that the Board af-
firmed the judge™
s conclusions in 
Custom Window Extru-
sions
 and Heartland of Lansing Nursing Home,
 that un-
der Rossmore House
 the questions asked the employees 
by a supervisor ﬁreasonably tended to restrain, coerce 

and interfere with employees™ rights guaranteed by Sec-
tion 7 of the Act.ﬂ  
Heartland of Lansing Nursing Home
, supra.  No such conclusion can be made here. 
My colleagues suggest in absolute terms that it is ﬁwell 
settledﬂ that under 
Rossmore House
 an employer™s inter-
rogation of an employee about other unnamed employ-
ees™ union activity violates Section 8(a)(1).  That is not 
correct as a reading of the cases cited by the majority in 
support of this broad proposition reveals.  Each case in-

volves coercive circumstances simply not present here.  

For example, in 
La Gloria Oil & Gas Co
., 337 NLRB 
1120, 1123 (2002), enfd. mem. (Table No. 02-60705) 

(5th Cir. 2003), a supervisor asked an employee to come 
to his office for supplies.  While the employee was in his 
office, the supervisor asked the employee if he would 
give him some information about the rumors he was 

hearing.  The employee said 
it was not a good time to 
talk.  The supervisor responded by calling another em-
ployee who was assisting the union in organizing a ﬁson 
of a bitch.ﬂ  He said that he wished someone was able to 
ﬁlook [him] in the eye and tell [him] what™s going onﬂ 
and that ﬁhe was ready to kill someone over this.ﬂ  In 

what was described as a ﬁdisgustedﬂ and ﬁupsetﬂ manner, 
the supervisor said that if the drivers were doing what he 
thought they were doing ﬁthen they™re going to fire eve-
rybody, including himself, and get rid of the trucks and 
trailers . . . and none of us would have a job anymore.ﬂ  
337 NLRB at 1120.  This was followed with similar con-
versations by the supervisor with other employees. 
CONCLUSION 
In sum, the few questions asked Gregway, whether 
employees were talking about a union and why employ-
ees wanted a union, were subs
tantively nonobjectionable.  
They were asked in a neutral and nonpejorative manner.  
They do not constitute an ﬁinterrogationﬂ unlawful under 
the Act.  On the contrary, they represent the kind of natu-
ral dialogue to be expected between employer and em-
ployee on a topic of mutual 
interest and fully protected 
by Section 8(c) of the Act.  Accordingly, I would dismiss 
the Gregway interrogation allegation of the complaint. 
 Amy J. Roemer 
and Sarah P. Karpinen, Esqs., 
for the General 
Counsel. Mark V. Heusel and Dennis Devaney, Esqs. (Williams, Mullen, 
Clark & Dobbins), 
of Toledo, Ohio, for the Respondent. 
DECISION STATEMENT OF THE CASE 
ARTHUR J. AMCHAN, Admini
strative Law Judge.  This 
case was tried in Detroit, Michigan on June 18Œ19, 2002.  The 
charge was filed January 7, 2002, and the complaint was issued 
on March 29, 2002. 
Respondent laid off the Chargi
ng Party, Anne Grabda, on 
December 10, 2001.  The General Counsel alleges that Respon-
dent violated Section 8(a)(3) and 
(1) of the Act in selecting her 
for layoff in retaliation for uni
on activities.  The General Coun-
sel also alleges that Respondent 
violated Section 8(a)(1) of the 
Act by coercively interrogating se
veral of its employees regard-
ing union activities in August 2001, when conducting inter-
views of potential witnesses in a pending lawsuit. 
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and Re
spondent, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
Respondent, the Observer and Ec
centric Newspapers, Inc., a 
corporation, publishes community 
newspapers in the Detroit, Michigan area.  It maintains an office in Livonia, a suburb of 
Detroit, where in 2001 it derive
d gross revenue in excess of $200,000 and published advertisements for a number of na-
tional retail stores.  Respondent adm
its, and I find, that it is an 
employer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act and that the Union, Newspaper 
Guild of Detroit, Local 22, is 
a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
In late 2001, Respondent was experiencing significantly de-
clining revenues. As a result, it eliminated the jobs of 36 of its 
employees between December 7, 2001, and February 21, 2002.  
Nineteen of these employees wo
rked in Respondent™s editorial 
department.  Five, including Anne Grabda, the Charging Party, 
worked in the Observer and Eccentric™s (O & E) business of-
fice.  The five business office 
employees were laid off on De-
cember 10, 2001.  Four of the five employees who were laid off 
from the business office had relatively little seniority, ranging 
from 1 year to 6 and 2/3 years with the O & E.  Grabda, how-
ever, had worked for the Company for over 15 years.  Several 
employees with much less senior
ity were not laid off, most 
notably Debra Conner, an employee with less than 4 years of 
seniority, who had a job similar to Grabda™s. 
The essence of the alleged 8(a)(3) violation in this case is 
whether Respondent placed Grabda
 in a different job classifica-
tion from Debra Conner for purposes of the layoff in order to 

retaliate against her for union activities. 
                                                          
 1 Page 90, L. 19 should read, ﬁwas not
 requiredﬂ rather than ﬁwas re-
quired.ﬂ
 OBSERVER & ECCENTRIC NEWSPAPERS 129Union Activity in the O & E™s Business Office in 1997 
In the spring and summer of 1997, a number of O & E busi-
ness office employees met with representatives of the Newspa-
per Guild, a union that represented O & E™s editorial depart-
ment employees.  Union meetings
 were held at the homes of 
business office employees Jean 
Podarsky, Donna Gregway, and 
Anne Grabda.  Steve Pope, then the O & E™s general manager, 
conducted meetings with employees to discourage them from organizing the business office. 
 On September 12, 1997, Pope 
sent each employee a letter, the essence of which was ﬁwe do 
not need or want our non-union employees to be represented by 
a union.ﬂ 
On September 18, 1997, Craig Phipps, then O & E™s control-ler, sent a memo (GC Exh. 3) to Pope and David Karapetian, 
then and now the vice president for human resources for O & 
E™s parent company, Hometo
wn Communications Network, Inc. (HCN).  Phipps recommended a number of responses to 
the Union™s organization drive, including the following: 
 How can we stop this from happening on company time?  

This is not going to go away, but I think we need to firing 
[sic] Jean Podarsky NOW, the message needs to be sent that 
we will not stand for this kind of activity on our time.  Our 
loyal employees have been telling us this and they are waiting 
for us to do something! 
 On October 14, 1997, Pope, Phipps, and Kim Mason-Welle, then O & E™s human resource di
rector, met with Podarsky.  
Pope told her that they had heard that Podarsky had been solic-
iting for the Union on company time and that she could lose her 
job if she continued to do so.
2  A few weeks later Podarsky 
went to Pope™s office to talk 
to him and took Anne Grabda to 
the meeting as a witness.  At this meeting Podarsky denied that 
she was soliciting for the Union at work. 
In April 1998, Lisa Gorno began working at the O & E as 
human resources director.  She apparently replaced Kim Ma-

son-Welle, whose employment with O & E ended in February 
1998.  Sometime in 1998, during a discussion about a discipli-
nary write-up that Podarsky had received from her supervisor, 
Rosemary Gregory, Gorno asked Podarsky if there was still 
union activity going on in the business office. 
The Podarsky/Egnatowski Lawsuit 
General Manager Pope and Controller Craig Phipps ceased 
working for O & E in September 1999.  Podarsky and another 
part-time business office employee, Linda Egnatowski were 
laid off in February 2000.  Their supervisor, Rosemary Greg-
ory, was laid off at the same 
time.  Podarsky and Egnatowski 
filed a lawsuit against the O & E in the Wayne County (MI) 

Circuit Court alleging wrongful discharge.  More specifically, 
Podarsky and Egnatowski allege
d that they were discharged 
due to a perception that they
 supported unionization and were 
discriminated against on the basis of their ages. 
In February 2001, Mark Heusel, O & E™s counsel, deposed 
Podarsky and Egnatowski.  Du
ring her deposition, Podarsky 
                                                          
                                                           
2 Respondent allowed, or at least 
tolerated, other nonwork related 
conversations during working hours, such as those relating to a football 
pool.mentioned that some union meeti
ngs had been held at the home 
of Anne Grabda.  She also mentioned the names of several 
other business office employees 
who were involved in the 1997 organizing drive.  These included Donna Gregway and Lucy 
Caulford, both of whom worked for Respondent as of the date 
of the instant hearing.  Lisa
 Gorno, Respondent™s human re-sources director, was present at
 these depositions.  An em-ployee deposed by Podarsky™s at
torney, Eileen Lindeman, testi-
fied that Grabda had discussed 
the Union with her.  Gorno was 
present at this deposition as well. 
The August 2001 Empl
oyee Interviews 
After deposing Podarsky and Egnatowski, and receiving 
their list of proposed trial 
witnesses, Respondent™s counsel, 
Mark Heusel, informed Lisa Gorno that he wished to interview 
a number of O & E employees w
hose names appeared on that 
list.  Gorno so informed th
e employees, including Anne 
Grabda, Donna Gregway, and Lucy Caulford.  I find that nei-
ther Gorno nor Heusel made it clear to these employees that 
they could decline to be interv
iewed and that they would not 
experience retaliation on account 
of their answers or their re-
fusal to be interviewed.  Ne
vertheless, Caulford expressed 
ﬁnervousnessﬂ about being inte
rviewed and no interview was 
conducted with her.
3  During their interviews, Grabda and 
Gregway told Heusel that business office employees were still 
discussing unionizing.
4Anne Grabda™s Employ
ment With Respondent 
Anne Grabda began working for O & E in 1986.  Since 
1990, she has been a credit collection clerkŠapproving or dis-
approving credit for advertisers and insuring that they pay Re-
spondent.  In May 2000, Respondent
 separated the handling of 
network or national advertisin
g accounts from that of local 
business accounts.  The network or national accounts are those 
for national retail chains, such as Home Depot.  Since May 
 3 I credit the testimony of Donna 
Gregway and Anne Grabda that 
they were not advised that they could decline to be interviewed and that 
they were not specifically assured there would be no retaliation against 
them.  First of all, Mark Heusel™s 
testimony regarding this subject is 
somewhat equivocal as to what he 
actually said to these employees.  
Heusel concedes that he is not prim
arily an NLRA attorney and thus I 
find that he probably was unaware of the requirements set forth in 
Johnnie™s Poultry
, 146 NLRB 770 (1964), regarding interviews of 
employees by counsel for their empl
oyer.  Since Heusel cannot specifi-
cally recall whether or not he gave
 these assurances to Grabda and Gregway, I find that it is unlik
ely that Lisa Gorno can recall
 whether he 
did soŠparticularly, since her affidavit makes no mention of such 
assurances being given. 
On the other hand, I credit Heusel™s testimony over that of Donna 
Gregway and find that he told her th
at he was interested in finding out 
the facts regardless of whether th
ey were ﬁgood or bad for the com-
pany,ﬂ rather than telling Gregway th
at he wanted to find out whether 
she was ﬁgood or badﬂ for the Company.  Since Heusel™s objective was 

to gather as much information as he could from Gregway, his version 
of what he said is far more logical than Gregway™s recollection. 
4 While Heusel testified that he
 did not ask any employees about 
their union activity, he did not sp
ecifically contradict Grabda and 
Gregway™s testimony that in response
 to his questions they told him 
that discussions about unionizing were still occurring in the business 
office in 2001. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130 2000, Network accounts have utilized a computer software 
system known as ACCESS; local 
trade accounts use a computer 
software system known as PBS.  Grabda and Kay Davidge 

handled the local trade accounts and in May 2000, Deb Conner 
was assigned to handle the netw
ork accounts.  Conner was the only credit clerk to receive training in the use of the ACCESS 

system.
5In September 2000, Grabda 
and Davidge™s titles were 
changed from collector to collector/trade credit or collec-
tor/trade transient.  Connor™s title was changed to collectorŠ
trade credit/network sales sometime prior to July 2001. 
In October or November 2001, 
Marsha Percefull, the vice 
president of HCN, hired Erin O™Dowd to be controller of the 
Observer and Eccentric.  O™Dowd began work on November 
19.  Percefull told her that in
 light of Respondent™s declining 
revenues, she was sure that O & E needed to eliminate some 
jobs.  O™Dowd asked each employee in the business office to 
submit to her a description of the tasks they performed and how 
much time they spent on each task.
6  Afterwards, O™Dowd 
separated the employees into four categories: (1) cashier; (2) 

customer service; (3) collector for trade accounts; and (4) col-
lector for network accounts.  With Lisa Gorno™s approval, 
O™Dowd decided to layoff five employees.  She laid off three 
customer service representatives, one cashier, and one collec-
tor/credit clerk.  Within each of the categories she established, 
O™Dowd laid off the least senior employee(s). 
Since there were only two collector/credit clerks for trade 
accounts, Kay Davidge and Anne Grabda, O™Dowd laid off 
Grabda because she had less seni
ority than Davidge.  She de-
termined that Conner, who had far less seniority than Grabda, was in a different category for purposes of the layoff. 
                                                          
                                                           
5 Grabda testified that she requested training on ACCESS but was 
told either that there were no classes or that she would not be trained on 
this system.  Grabda is not sure 
when she made this request and con-
cedes that it may have been made prior to February 2001.  Thus, there 

is no evidence that Respondent knew 
that Grabda had engaged in union 
activity when she requested ACCESS training.  Therefore, providing 
such training to Connor and not Grabda could not have been part of an 
antiunion plan to get rid of Grabda 
at some later point on the basis of 
her lack of ACCESS training. 
6 The General Counsel asks that I draw an adverse inference from 
the fact that O™Dowd did not reta
in these questionnaires.  Since Re-
spondent was already in litigation c
oncerning the Podarsky/Egnatowski 
layoffs, I would expect someone in O™Dowd™s position to retain her 
November 2001 documents.  Nevertheless, I decline to draw any infer-
ence adverse to the O & E on this ba
sis.  Grabda concedes that she 
responded to such a questionnaire.  It is uncontroverted that unlike 

Grabda, Conner used and was trained in the ACCESS computer system.  
I conclude that my determination 
as to whether or not Respondent 
retained Conner rather than Grabda fo
r legitimate or pretextual reasons 
is immaterially affected by the disappearance of these documents.  

Even without these questionnaires, th
ere is sufficient evidence to de-
termine whether or not the General Counsel has established that O & 
E™s stated reasons for Grabda™s layoff are pretextual. 
Analysis 
Respondent Did Not Violate the Act in Laying Off 
Anne Grabda in December 2001 
In order to prove a violation of Section 8(a)(3) and (1), the 
General Counsel must show that union activity or other pro-
tected activity has been a substantial factor in the employer™s 
adverse personnel decision.  To 
establish discriminatory moti-
vation, the General Counsel must show union or protected con-
certed activity, employ
er knowledge of that activity, animus or 
hostility towards that activity an
d an adverse personnel action 
caused by such animus or hostility.  Inferences of knowledge, 
animus and discriminatory mo
tivation may be drawn from cir-
cumstantial evidence as well from direct evidence.
7  Once the 
General Counsel has made an ini
tial showing of discrimination, 
the burden of persuasion shifts to the employer to prove its 
affirmative defense that it w
ould have taken the same action 
even if the employee had not engaged in protected activity. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981). 
There is no question that Anne
 Grabda engaged in union ac-
tivity and that by the time sh
e was laid off Respondent was 
aware of this activity.  Moreover, the record shows that Re-
spondent bore considerable animus towards union activity on 

the part of employees in the O & E™s business office.  In this 
regard, I note that although Steve Pope, Craig Phillips, and Kim 
Mason-Welle were no longer em
ployed by Respondent in De-
cember 2001, a number of manage
ment employees who worked 
for O & E or its parent company,
 HCN, in late 1997 and early 
1998, were in the same or similar positions in December 2001.  

These include David Karapetian, vice president of human re-
sources for HCN, who received the memo from Craig Phipps 
advocating the termination of Je
an Podarsky for union activity, 
Jim Jimmerson, the O & E™s oper
ations manager, Marsha Per-
cefull, vice president of finance for HCN and Lisa Gorno, the O 
& E™s human resources director. 
It is possible that animus to
wards those engaged in union ac-
tivity in the business office still
 festered within Respondent™s 
management.  It is also possible that O™Dowd™s decision to 
place Grabda and Connor in different categories for the purpose 
of layoff was a pretextual device to get rid of a union supporter 
during what the General Counsel concedes was generally a 
legitimate economic layoff.  Ho
wever, I find that the circum-
stantial evidence is insufficient to warrant drawing an inference 

of discriminatory motive.  Therefore, I conclude that the Gen-
eral Counsel has not met his burden of establishing that 
Grabda™s layoff violated the Act. 
The record establishes that Connor was the only employee 
proficient in the use of the ACCESS billing system for network 
accounts and that no other employee could be quickly trained to 
take her place.
8  I therefore conclude that Respondent had a 
 7 Flowers Baking Co.
, 240 NLRB 870, 871 (1979); 
Washington 
Nursing Home, Inc., 321 NLRB 366, 375 (1966); 
W. F. Bolin Co. v. 
NLRB, 70 F.3d 863 (6th Cir. 1995). 
8 The General Counsel contends that Respondent was obligated to 
call Conner as a witness to establish this fact.  I conclude that the testi-
mony of Lisa Gorno, Erin O™Dowd, and Mary Ann Smith as to the 
complexity of the ACCESS system and the amount of training Conner 
 OBSERVER & ECCENTRIC NEWSPAPERS 131legitimate economic reason 
for differentiating Conner from 
Grabda and Davidge for purposes of the layoff.  In this regard, 
it is very significant that the separation of network sales from 
trade and transient sales occurred almost a year and a half prior 
to the layoff.  If Respondent separated these duties in order to 
set the stage for getting rid of Grabda, it would have had to do 
so with an amazing degree of foresight.  I see no basis for con-
cluding that this was the case.
9On the last page of his brief, the General Counsel argues that Respondent has offered no explanation for why Grabda was not 
offered an entry-level position, such as cashier.  O™Dowd ex-
plained that she broke the business office into categories and 
selected employees for layoff only within these categories.  
There is no evidence that O™Dowd did this for discriminatory 
reasons related to union activity. 
 Indeed, four of the five em-
ployees laid off in the business office had more seniority than 
the entry-level employees who were retained.
10  There is no 
evidence that any of those laid off, besides Grabda, had en-

gaged in any protected activities. 
Respondent and Its Counsel Violated Section 8(a)(1) in 
Conducting the Interviews of Employees in August 2001 
Counsel™s interviews of em
ployees in August 2001, per-
tained to a private lawsuit, rather than an NLRB proceeding.  
However, I conclude that counsel and the O & E were obligated 
to comply with the 
Johnnie™s Poultry
 decision because the law-suit also pertained to protected activities of the potential em-

ployee witnesses who were interv
iewed.  Counsel did not make it clear that participation in the interviews was voluntary and 
that no retaliation would occur if
: (1) employees declined to be 
interviewed; or (2) gave responses unfavorable to the O & E 
during the interviews.  Therefore, I conclude that Respondent, 
through counsel and Lisa Gorno, violated Section 8(a)(1) as 
alleged in paragraph 7 of the complaint. 
Bill Johnson™s Restaurants, Inc.
, 249 NLRB 155 (1980), 
cited by the General Counsel is distinguishable from the instant 
matter in that an unfair labor practice proceeding was pending 
when Johnson™s attorney deposed
 it™s employees in a civil ac-
tion.  However, the rationale of
 that decision is appropriately 
applied to the O & E.  I agree with the judge in the 
Bill John-
son™s case that: 
                                                                                             
                                                           
had received and is still receiving was sufficient to prove that another 
employee could not have easily assumed Conner™s job functions had 
she been laid off.  This is particularly true since the General Counsel 
did not present any persuasive eviden
ce that Grabda could quickly have 
acquired competence in performing Conner™s tasks. 
9 I note that Grabda testified that Rosemary Gregory, who left the O 
& E in February 2000, displayed fa
voritism towards Conner based on 
their personal friendship.  Conner 
was hired at a higher salary than 
Grabda and others were being paid.  
It may be that the assignment to 
the network accounts in May 2000, was also the result of such favorit-

ism.  Assuming that Conner™s status in the business office was the 
result of some unfairness unrelated 
to Grabda™s union activity, such favoritism does not violate the Act. 
10 See Exh. GCŒ6.  Also I™d note that the General Counsel tried this 
matter almost exclusively on the theo
ry that Grabda and Conner were 
placed in different categories for discriminatory reasons. 
. . . where a [S]tate court assumes jurisdiction over a case aris-
ing out of a labor setting, its ju
risdiction is carefully circum-
scribed and the [S]tate court™s actions remain subject to im-

plied restrictions
 dictated by the potential of interference with 
the national labor policyŠrestrictions that would not be pre-
sent in suits arising from nonl
abor related circumstances. 
 249 NLRB at 167. 
When balancing the interests of O & E™s employees to en-
gage in activities protected by the Act with O & E interest in 

defending itself against the Poda
rsky/Egnatowski lawsuit, the 
equities clearly fall on the si
de of demanding compliance with 
Johnnie™s Poultry
Šat least with regard to employees who are 
not plaintiffs.  Respondent knew
 why it laid off Podarsky and 
Egnatowski.  By taking the depositions of the plaintiffs, O & E 
could determine the basis for thei
r claim of illegal discrimina-
tion.11  Deposing or interviewing 
current employees could only 
reveal corroborative evidence for one party or the other.  Given 
the relative value of the information likely to be derived from 
such employees, the interests of justice require that such inter-
views or depositions be conducted only with the informed con-
sent of the employee(s).
12  Assuring that such interviews are 
consensual is best guaranteed by
 requiring compliance with the Johnnie™s Poultry
 criteria. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13ORDER The Respondent, the Observer 
and Eccentric Newspapers, 
Inc., Livonia, Michigan, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Coercively interrogating em
ployees about their union ac-
tivities and the union activities of other employees. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
 11 After learning of the existence of
 the Craig Phipps™ memo regard-
ing Podarsky, counsel™s task was largely a matter of showing that the 
antiunion animus of former manage
ment employees had nothing to do 
with the layoffs of Podarsky and Egnatowski. 
12 I would note that a deposition, as opposed to an interview by an 
employer™s counsel, at least give
s the employee the protection of a 
transcript in which it will be evident whether counsel did or did not go 
beyond the appropriate limits of inquiry. 
13 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132 (a) Within 14 days after service by the Region, post at its 
Livonia, Michigan facility copies
 of the attached notice marked 
ﬁAppendix.ﬂ14  Copies of the notice, on forms provided by the 
Regional Director for Region 7, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 

facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since August 9, 2001. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on your behalf 
Act together with other empl
oyees for your benefit and 
protection 
Choose not to engage in any of
 these protected activities. 
 WE WILL NOT coercively question you about your union 
support or activities. WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 OBSERVER & ECCENTRIC NEWSPAPERS, INC. 
 